Citation Nr: 0412828	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-14 604	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines


THE ISSUE

Whether the appellant has basic eligibility for VA benefits.


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 2002 decision of the VARO in Manila, 
Republic of the Philippines, which determined that the 
appellant was not entitled to claim VA compensation benefits 
because he did not have the required military service.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide further 
notification if further action is required on the part of the 
appellant.


REMAND

In April 2004, the Board received additional evidence, some 
of which was not previously considered by the RO.  When the 
Board considers additional evidence without remanding the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without obtaining a waiver of AOJ 
consideration, it denies appellant "one review on appeal to 
the Secretary".  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Since the 
appellant has not submitted a waiver, the RO must be given an 
opportunity to review the additionally submitted evidence 
prior to the Board's adjudication of the appeal.

In January 2004, the National Personnel Record Center (NPRC) 
reported that the appellant's name was listed on the 
guerrilla roster, but that his claim folder failed to contain 
information compatible with that of the archives.  
Consequently, they stated that they could not certify the 
veteran's service.  The veteran argues that the service 
department may have pulled the file of another person with 
his same name.  The RO should contact the service department 
and request verification that the records searched were for 
the appellant.  In a request to the NPRC dated in May 2002, 
the RO noted the various names under which the veteran may 
have served.  In its July 2002 response, the NPRC, however, 
did not address whether searches were made under all names 
identified.  

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should contact the appropriate 
service department for the purpose of 
verifying whether the veteran has any 
qualifying service for VA purposes.  The 
RO should have the service department 
specifically address all names under 
which the veteran may have served, 
including the names outlined in a May 
2002 RO request to the NPRC.

2.  After the foregoing, the RO should 
review the appellant's claim.  If the 
determination remains adverse to the 
appellant, he should be provided a 
supplemental statement of the case which 
discusses all evidence since the February 
2003 statement of the case.  Thereafter, 
the veteran and his representative must 
be given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).



